Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A.     The following is an examiner’s statement of reasons for allowance:

The prior art considered does not disclose the instantly claimed inventions and does not provide proper motivation to modify the closest prior art seen into the instantly claimed inventions.  The prior art does not describe inventions which necessarily and inherently have the instantly claimed physical parameters, including the instantly claimed 30% Mod (-40⁰C) and E1 (22⁰C)/number of parts by mass of softener.
The closest prior art seen by the examiner is US Pat. No. 6127031 Fukumoto et al., US Pat. No. 5059649 Fukushima et al., US Pat. Application Publication No. 2003/0032714 Kawasaki, and JP 2006-008922 Natsuyama et al.
Fukumoto exemplifies E505 EPDM polymer, silica, and paraffin oil with additives.  The instant specification, page 18, line 26 to page 19, line 4 shows it to be difficult to increase the E1 (22⁰C)/number of parts by mass of softener to enhance wear resistance when the amount of filler is above 10 parts by mass of polymer.  The examples of Fukumoto use less softener than the instant specification exemplifies also when the amounts of silica are 10%.  It is also not seen that the exemplified EPDM polymer will give the instantly claimed physical properties in the exemplified compositions of Fukumoto.  There is not sufficient reason to expect that the examples of Fukumoto necessarily and inherently give the instantly claimed inventions having the instantly claimed physical parameters.

Kawasaki exemplifies compositions of Esprene 600F, silica, process oil softener, and additives.  Those compositions exemplifying Kawasaki’s inventions use amounts of silica above those of the instantly claimed inventions and lower amounts of softener than used by inventions the instant specification shows to give the instantly claimed physical parameters.  The comparison examples of Kawasaki using amounts of silica the instant specification shows to be useful in the instantly claimed inventions use a different polymer and lower amounts of softener than disclosed in the instant specification for obtaining the instantly claimed physical parameters.  The instant specification, page 18, line 26 to page 19, line 4 shows it to be difficult to increase the E1 (22⁰C)/number of parts by mass of softener to enhance wear resistance when the amount of filler is above 10 parts by mass of polymer.  There is not sufficient reason to expect that the examples of Kawasaki necessarily and inherently give the instantly claimed inventions having the instantly claimed physical parameters.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

B.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762